Case 1:17-cv-01662-CFC Document 18 Filed 02/08/21 Page 1 of 1 PagelD #: 1452

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
NYIER STARKS,
Petitioner,

V. Civil Action No. 17-1662-CFC
CLAIRE DEMATTEIS, Commissioner,
Delaware Department of Corrections,

ROBERT MAY, Warden,

and ATTORNEY GENERAL OF THE

STATE OF DELAWARE,

Respondents.

 

ORDER

At Wilmington, this? day of February, 2021, for the reasons set forth in
the Memorandum Opinion issued this date;

IT IS HEREBY ORDERED that:

1. Petitioner Nyier Starks’ Application for a Writ of Habeas Corpus
Pursuant to 28 U.S.C. § 2254 (D.I. 2) is DISMISSED, and the relief requested therein is
DENIED.

2. The Court declines to issue a certificate of appealability because

Petitioner has failed to satisfy the standards set forth in 28 U.S.C. § 2253(c)(2).

UNITED thf A JUDGE

 
